Title: To Thomas Jefferson from John Joseph Rey, 1 May 1805
From: Rey, John Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     George Town May 1st. 1805.
                  
                  To presume that any man is inerrable, is admitting him equal to god. A well disposed man, may inadvertently err, but no sooner, he acknowledges it, than makes amendment, & ceases. The wicked, or hypocrite, never owns faults; but upon Conviction of any; he fires resentment; devices bloody vengeance, & adds to his errors. The former, judging his own cause, with Justice, makes himself independant of the Law; while the latter provokes the execution of it.
                  Too much affluence with ones, & too much penury with others, inspires Jealousy, Strife, & all sorts of licentiousness; & a Connivance thereat; rings the alarm bell, to arms. The Cup of Salvation is, bitter, salutary, & as precious to one, as to another; though, not equally esteemed. The Safety of all, depends upon doing right; the unsafety of all, upon doing wrong; & the danger of all, in being divided.
                  If Serpentine malignity, allured the frail cupidity of our sinistrous genitors, to indulge their hearts, with the satiety of every illegal desire; & to erect for each, an idolatrous temple of Worship; whose venemous follies, we are the heirs of: is it not our duty, as well as interest, to demolish, or Convert the same into Lazarettos? yes, with all speed. May you never repent, nor be ashamed, to have lifted up, the first tool, to unroof the gins of so, accursed structures, & setting all hands at work; no doubt but your noble example will be attended with great success, throughout the land; by well disposed Citizens, who are animated with similar republican principles; & willing to sacrifice self interest, to public welfare. Notwithstanding the heavy showers of rain; the sky is bright. It is vain, to question the prudence of your past administration; when your Continuance, is the answer. Persevere, in repressing evil, without dismay; for, this task, was left for you; which requires more firmness, than labor. Your Virtuous Conduct, will Conquer more nations, than all the treasures, fleets, & armies, on earth. Your name, shall be endeared, & engraven, in the hearts of a grateful posterity; & your services, shall be rewarded, with a Crown of bless, in the glorious mansions of everlasting Joy: a felicity, flowing from the sincere heart of him, who has the honor, to be most respectfully, 
                  Sir
                  Your best well wisher
                  
                     J. J. Rey 
                     
                  
                  
                     P.S. the favor of admittance to the national library at the Capitol, is, my humble request.
                  
               